Citation Nr: 1031137	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  04-30 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for defective 
vision/corneal dystrophy.

2.  Entitlement to service connection for a bilateral leg 
disability.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.

4.  Entitlement to a compensable rating for scars of the arms and 
legs.

5.  Entitlement to a compensable rating for dermatitis of the 
left ankle.

6.  Entitlement to a rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD) for the period prior to June 
15, 2006, and to a rating in excess of 50 percent beginning on 
that date.

7.  Entitlement to an effective date earlier than June 15, 2006 
for the assignment of an increased 50 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 1998, January 2004, and December 2006 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.

The December 1998 rating decision denied entitlement to service 
connection for corneal dystrophy (claimed as sight problems) and 
denied entitlement to service connection for arthritis of the 
legs and for spinal meningitis.  The Veteran perfected an appeal 
with respect to these three issues.  In his VA Form-9, dated in 
April 1999, the Veteran requested to presented testimony before a 
Veterans Law Judge at a hearing (Travel Board hearing) held at 
the RO.  Thereafter, in May 2002, the RO readjudicated the issues 
under the Veterans Claims Assistance Act of 2000 (VCAA) and in 
October 2002, the Board remanded the claims in order to schedule 
the requested Board hearing.  The hearing was scheduled and the 
Veteran was properly notified, but he failed to appear for the 
hearing without explanation.  Despite this failure to appeal, the 
claims for entitlement to service connection for corneal 
dystrophy and for arthritis of the legs were never returned to 
the Board for further appellate action.  As such, the decisions 
on these issues have never been made final; they are still 
pending.  (In an April 2008 Board decision, service connection 
for spinal meningitis was denied.  The April 2008 Board decision 
also remanded service connection for defective vision, bilateral 
leg disability, and entitlement to compensable evaluations for 
bilateral hearing loss, scars of the arms and legs, and 
dermatitis of the left ankle.)

In the January 2004 rating decision on appeal, the RO denied 
compensable ratings for bilateral hearing loss, scars of the arms 
and legs, and dermatitis of the left ankle.  The August 2004 
rating decision on appeal denied reopening the service connection 
claim for defective vision/corneal dystrophy.  However, as noted 
above, the December 1998 rating decision denying service 
connection for this issue was never finalized; therefore, this 
issue is not considered as a claim to reopen.  Instead, service 
connection for defective vision/corneal dystrophy is considered 
in the first instance.  

A May 2005 rating decision granted service connection for PTSD 
and assigned a 10 percent rating effective December 8, 2004.  The 
Veteran filed a notice of disagreement with respect to the 10 
percent rating.  A statement of the case was issued denying an 
increased rating for PTSD, but the Veteran never perfected an 
appeal with respect to this decision.  Thereafter, the Veteran 
filed a new claim for an increased rating for PTSD.  The December 
2006 rating decision on appeal increased the rating for PTSD to 
50 percent, effective June 15, 2006.  The Veteran filed a notice 
of disagreement with respect to the 50 percent rating assigned, 
as well as with the effective date assigned (discussed in more 
detail below).

The Board further notes that in a September 2009 rating decision, 
the RO denied the Veteran's claim seeking entitlement to a total 
rating based on individual unemployability (TDIU) due to service-
connected disabilities.  The Veteran was provided notification of 
the decision and of his appellate rights later in September 2009.  
However, he has not perfected an appeal of that claim by filing a 
notice of disagreement (NOD).  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2009).  Therefore, it is not before 
the Board.

In April 2010, the Veteran testified at a hearing (Travel Board 
hearing) before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

The issue of entitlement to an effective date earlier than 
December 8, 2004 for the grant of service connection for 
PTSD has been raised by the record at the Travel Board 
hearing, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issue of entitlement to service connection for a bilateral 
leg disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No eye disorder was found during service and the currently 
diagnosed eye disorders are not etiologically related to active 
service.

2.  The Veteran's bilateral hearing loss is manifested by level 
II hearing impairment in the right ear and level I hearing 
impairment in the left ear.  

3.  The Veteran's scars of the legs and arms are not tender, 
painful or unstable on examination; and they have not resulted in 
any functional limitation.  

4.  The Veteran's dermatitis of the left ankle requires the use 
of topical medication only; it covers less than zero percent of 
exposed areas affected and less than one percent of the entire 
body is affected.

5.  For the period prior to June 15, 2006, the Veteran's PTSD was 
manifested by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks due to multiple symptoms.  

6.  For the period beginning on June 15, 2006, the Veteran's PTSD 
is manifested by occupational and social impairment with reduced 
reliability and productivity due to symptoms such as flattened 
affect; panic attacks more than once a week; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

7.  In May 2005, the RO granted the Veteran's claim for 
entitlement to service connection for PTSD, and assigned a 10 
percent rating, effective December 8, 2004, the date the claim 
for service connection was received.  The Veteran did not appeal 
the decision and the decision is final.

8.  On June 15, 2006, the Veteran filed the instant claim for an 
increased rating for his service-connected PTSD.

9.  In a December 2006 rating decision, the RO increased the 
rating for PTSD to 50 percent, effective June 15, 2006.

10.  There was no pending claim for increase prior to June 15, 
2006, or evidence that the Veteran's PTSD had increased in 
severity so as to warrant a rating in excess of 10 percent within 
the one year period prior to June 15, 2006.


CONCLUSIONS OF LAW

1.  An eye disorder (defective vision/corneal dystrophy) was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 
Diagnostic Code 6100 (2009).

3.  The criteria for a compensable rating for scars of the arms 
and legs have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Codes 7800-7805 (2009).

4.  The criteria for a compensable rating for dermatitis of the 
left ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Codes 7806, 7817 (2009).

5.  The criteria for a 30 percent rating for PTSD for the period 
prior to June 15, 2006 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, 
Diagnostic Code 9411 (2009).

6.  The criteria for a rating in excess of 50 percent for PTSD 
for the period beginning on June 15, 2006 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 
(2009).

7.  The criteria for entitlement to an effective date earlier 
than June 15, 2006 for the award of a 50 percent disability 
rating for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.102, 3.155, 3.158, 3.159, 3.400, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in May 2001, March 2002, 
January 2003, December 2005, March 2006, August 2006, and June 
2008 the RO and the AMC provided notice to the Veteran regarding 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will be 
obtained by VA.  Additionally, the March 2006, August 2006, and 
June 2008 notice letters informed the Veteran as to disability 
ratings and effective dates.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, and private medical evidence.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is 
satisfied as to compliance with the instructions from its April 
2008 remand.  Specifically, the April 2008 Board remand 
instructed the RO to comply with the VCAA and schedule VA 
examinations for the Veteran's claimed vision disorders, as well 
as for the service-connected scars, dermatitis and hearing loss.  
The Board finds that the RO has complied with the Board's 
instructions and that the VA examination reports substantially 
complies with the Board's April 2008 remand directives regarding 
these issues.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

Governing Laws and Regulations for Earlier Effective Date Claims

Generally, the effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such date; 
otherwise, the effective date of the award is the later of the 
date of receipt of the claim or the date entitlement arose.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  If the ascertainable 
increase occurs more than one year prior to the receipt of the 
claim, the date of receipt of the claim is the effective date of 
the award.  38 C.F.R. § 3.400(o)(2).  

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as best friend of a claimant who 
is not sui generis may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  38 C.F.R. 
§ 3.155(a).  

Once a formal claim for compensation has been allowed, a report 
of examination or hospitalization by VA will be accepted as an 
informal claim for increased benefits if the report relates to 
treatment or evaluation of a disability for which service 
connection has been previously established.  The date of 
outpatient or hospital examination or date of admission to a VA 
hospital will be accepted as the date of receipt of claim.  
38 C.F.R. § 3.157(b).

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



	I.  Service Connection Claim for Defective Vision/Corneal 
Dystrophy

The Veteran claims that he is entitled to service connection for 
defective vision/corneal dystrophy because it was incurred during 
service when the Veteran was injured by an exploding grenade.  At 
the Travel Board hearing the Veteran testified that the explosion 
knocked him down and caused him to hit his head.  He stated that 
he had a lot of dust and dirt in his eyes, which required him to 
put drops in his eyes.  He stated that he now has dry eye and 
corneal dystrophy as a result.  

The service treatment records are negative for any eye complaints 
or problems.  The separation examination report notes normal eye 
examination.  Visual acuity was 20/26 on the right and 20/20 on 
the left.  Additionally, the report of medical history for 
separation reflects that the Veteran denied eye trouble.

The Veteran filed a claim for service connection for a few 
different disabilities in March 1970.  This claim did not include 
any eye disorder.  

The report of a June 1970 VA examination notes that the Veteran's 
external eyes were normal, as were the pupil reaction, ocular 
movements, and field of vision.

June 2008 VA examination report notes that the Veteran was hit 
with a grenade explosion in 1969.  He was treated for shrapnel 
wounds and his eyes were irrigated; however, the Veteran denied 
any direct injuries to the eyes/orbits.  The Veteran reported 
moderate visual blur bilaterally, which has been since the in-
service injury.  He has moderate photosensitivity bilaterally, 
since the grenade injury.  He has flashes, floaters, history of 
diplopia, and alternating exotropia.  The assessment after full 
examination was neurotrophic keratitis, left eye, decreased 
corneal sensitivity left eye, mild blepharitis both eyes, 
posterior vitreous detachments both eyes, complaints of 
longstanding flashes and floaters bilaterally, cataracts 
bilaterally, photophobia bilaterally, and refractive error.  The 
examiner stated that it is unlikely that the keratitis is due to 
the initial grenade injury because keratitis is not directly in 
the Veteran's line of sight, and there is no functional vision 
loss bilaterally.  The examiner opined that the Veteran's 
symptoms are likely due to fluctuation in tear film stability.  
The Veteran moderate dry eyes due to longstanding history of 
rosacea and blepharitis; the grenade injury is not the cause of 
either the rosacea or the blepharitis.  The examiner noted that 
the claims file was unavailable for review.

An August 2008 VA addendum to the June 2008 VA examination notes 
that the claims file was reviewed.  The addendum notes that notes 
that it is not likely that the Veteran's blurred vision, dry eye, 
keratitis, post vitreous detachment, or cataracts was caused by 
military service.  The examiner noted that post vitreous 
detachment and the Veteran's cataracts are senile conditions and 
are caused by age.  The examiner stated that the Veteran's 
photosensitivity is a symptom of his PTSD, which is the result of 
military service.  The examiner reiterated that it is unlikely 
that the keratitis is due to the initial grenade injury because 
keratitis is not directly in the Veteran's line of sight, and 
there is no functional vision loss bilaterally.  The examiner 
opined that the Veteran's symptoms are likely due to fluctuation 
in tear film stability.  The Veteran moderate dry eyes due to 
longstanding history of rosacea and blepharitis; the grenade 
injury is not the cause of either the rosacea or the blepharitis.  

After review of the evidence of record, the Board finds that 
service connection for an eye disorder is not warranted.  In this 
regard, there is no medical evidence in the service treatment 
records of any eye problems.  There is also no evidence of eye 
problems or complaints in the June 1970 VA examination shortly 
after service separation.  The first post-service evidence of any 
eye problems is from June 1998 when the Veteran stated that his 
vision had decreased since "last summer."  The June 1998 VA 
treatment record also notes complaints of flashes in the right 
eye, which began about 10 years earlier when the Veteran was in a 
car accident.  It was noted that the car accident cause him to 
have stitches under his right eye.  The onset of eye problems is 
therefore at least 15 years after service separation, and the 
initial complaints do not include any allegation that his eye 
problems were related to the grenade incident in service.  
Instead, the Veteran clearly relates their onset to his car 
accident in approximately 1988.

Moreover, the Veteran underwent a thorough VA examination for his 
eyes in June 2008.  The June 2008 medical opinion and August 2008 
addendum are against the claim.  None of the Veteran's diagnosed 
eye conditions were found to be etiologically related to the 
grenade injury in service.  Instead, they were determined to be 
age related or otherwise related to other unrelated eye or skin 
conditions having nothing to do with the grenade injury.  
Importantly, the June 2008 VA examiner adequately supported the 
opinions given.

In essence, the evidence linking an eye disability to service is 
limited to the Veteran's own statements.  Lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Although the 
Veteran is competent to report that he has experienced eye 
symptoms since military service, the medical evidence fails to 
support his recollections.  As noted above, the first post-
service medical evidence of eye problems reflects that the 
Veteran indicated the onset of the problems was years after 
service and was associated with a post-service car accident which 
required stitches under the right eye.  The Veteran's eye 
problems were initially documented several years after his 
service separation, and no opinion linking any eye condition to 
military service, to include the grenade blast, has been 
presented.  In this regard, the presumption of in-service 
incurrence is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.  Further, the 
Federal Circuit Court has held that such a lengthy lapse of time 
between the alleged events in service and the initial 
manifestation of relevant symptoms after service is a factor for 
consideration in deciding a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In sum, service connection is not in order for an eye disability.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

	II.  Increased Rating Claims

		A.  Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the VA Schedule for Rating Disabilities 
(Rating Schedule) establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100.  The evaluation of hearing impairment 
applies a rather structured formula that is essentially a 
mechanical application of the rating schedule to numeric 
designations after audiology evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine the 
Level designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 C.F.R. § 
4.86(a) (2009).  Further, when the average pure tone threshold is 
30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Level designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Level.  38 C.F.R. § 4.86(b). 

The Veteran's service-connected bilateral hearing loss is rated 
as noncompensable under 38 C.F.R. § 4.85, 4.86, Diagnostic Code 
6100.

In considering the Veteran's claim of entitlement to a 
compensable rating for bilateral hearing loss disability, the 
Board notes initially that the Veteran's hearing loss does not 
reflect an exceptional pattern of hearing impairment under 
38 C.F.R. § 4.86(a).  

A December 2003 VA treatment record notes pure tone air 
conduction thresholds, in decibels, as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right 
Ear
40
45
75
70
58
Left 
Ear
45
55
65
65
58

Maryland CNC tests revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  Such 
findings represent level II hearing impairment in the right ear 
and level II hearing impairment in the left ear under Table VI.  
A noncompensable evaluation is warranted when those values are 
applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

An April 2008 VA treatment record notes pure tone air conduction 
thresholds, in decibels, as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right 
Ear
45
50
70
70
59
Left 
Ear
45
55
65
60
56

Maryland CNC tests revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  

Such findings represent level II hearing impairment in the right 
ear and level I hearing impairment in the left ear under Table 
VI.  A noncompensable evaluation is warranted when those values 
are applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  

In reviewing the evidence of record, the Board finds that a 
compensable rating for the Veteran's bilateral hearing loss is 
not in order.  His hearing impairment has been consistently 
within the noncompensable range according to the diagnostic 
testing criteria.  In sum, the record demonstrates that the 
Veteran's bilateral hearing loss warrants a noncompensable rating 
throughout the evaluation period.  Hart, supra.

		B.  Scars of the Arms and Legs

The Veteran claims that his shrapnel wound scars of the arms and 
legs warrant a compensable rating because they are more severe 
than contemplated by such a rating.  Currently, his scars are 
rated as noncompensably disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7805, because they do not cause any limitation of 
function.

Diagnostic Code 7805 authorizes rating scars based upon 
limitation of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

A 10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2009).  A note 
following this diagnostic code provides that an unstable scar is 
one where, for any reason, there is frequent loss of covering of 
the skin over the scar. 

A 10 percent evaluation is authorized for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804.

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

The medical evidence of record notes that a December 2003 VA 
examination report indicates that the left arm scar was about 1 
centimeter, was slightly depressed, and was of similar skin tone 
to surrounding tissue.  It was not adherent to the underlying 
tissue.  There was no significant tenderness on examination.  The 
scar was noted to be stable.  The depression was noted to be less 
than 0.5 centimeter.  The scar was considered deep and probably 
extends up to the subcutaneous tissue.  There was no 
inflammation, edema, or keloid formation.  The scar does not 
cause limitation of motion and there is no specific disfigurement 
of the scar.  Another scar on the left mid shin area measured 
about 1 centimeter by 1 centimeter and was almost circular.  
There was no tenderness on examination.  There was also no 
adherence underlying tissue.  The texture of the skin was normal 
and the scar was considered stable.  The scar was slightly 
depressed.  The scar was partially deep, up to the subcutaneous 
fat tissue.  There was no edema, inflammation, or keloid 
formation.  The color of the skin is similar to the surrounding 
tissue.  There was no limitation of motion from the tissue and 
there was no significant disfigurement.  A second left leg scar, 
which was hardly visible, was in the medial aspect of the left 
side.  Another scar was noted on the mid shin of the right leg.  
It measured 1.5 centimeters by 1.5 centimeters and was almost 
circular.  There was no tenderness, adherence to underlying 
tissue, or instability.  The texture was normal, there was very 
slight depression, and the scar was considered slightly deep up 
to the subcutaneous fat tissue.  There was no inflammation, 
edema, or keloid formation.  There was no limitation of motion 
from the scar, nor was there any disfigurement.  The impression 
was multiple, well-healed fragmentation gunshot wounds.  

A January 2006 VA examination report notes that the Veteran has a 
7 millimeters diameter round scar on the right anterior mid 
thigh.  It is depressed 1 millimeter.  It is nontender to 
palpation and not attached to underlying tissue.  It is 
superficial, whiter in color than adjacent skin, and without 
irregularity, atrophy, scale or associated breakdown.  It is 
without inflammation, edema, keloid formation, induration, 
limitation of motion, or limitation of function.  There is also a 
4 millimeters long by 0.5 millimeter wide by 1 millimeter deep 
scar on the left mid dorsal forearm.  It is nontender to 
palpation, not attached to underlying tissue, is superficial, of 
the same pigment as adjacent skin, is without irregularity, 
atrophy, scale or associated skin breakdown, and is without 
inflammation, edema, keloid formation, induration, limitation of 
motion, or limitation of function.  The examiner stated that 
neither scar results in impaired function.  

An April 2008 VA examination notes that on the left arm there was 
a 2 inch linear scar adjacent to the antecubital fossa that is 
well healed.  Adjacent to that scar, at the anterior forearm, 
there were two areas that were circular, very small, 
approximately 0.25 millimeter in diameter, that are white.  There 
was also another scar at the right thigh.  All of these scars are 
non tender, they do not adhere to the underlying tissue, the 
texture of the skin is normal, the scars are stable, there is no 
elevation or depression, the scars are superficial, and the scars 
are not deep.  There is no inflammation, no edema, and no keloid 
formation.  There are no areas of induration and/or inflexibility 
of the skin in the areas of the scar, and no limitation of motion 
or other limitation of function caused by the scars.

On the right upper thigh, there was a very small, white circular 
area that measured 1 millimeter by 1 millimeter that the Veteran 
stated is the location of the shrapnel.  There was no pain from 
the scar.  There was also no adherence to the underlying tissue.  
The texture of the skin was normal, the scar was not unstable, 
there was no elevation or depression of the surface contour of 
the scar on palpation, and the scar was superficial and not deep.  
There was no inflammation, edema, or keloid formation.  The scar 
was white compared to other areas of the skin.  There were no 
areas on induration and inflexibility of the skin in the area of 
the scar.  There was no limitation or motion of function caused 
by the scar.  

In reviewing the evidence of record, the Board finds that the 
Veteran's scars are appropriately rated as noncompensable.  In 
this regard, none of the evidence shows that there is any 
underlying soft tissue damage associated with the scars.  In 
addition, there is not frequent loss of covering of the scars.  
Moreover, there is no evidence of painful or tender scars at any 
time during the appeal period.  In sum, the medical evidence 
consistently reflects that the texture of the skin (scar) was 
normal, the scar was not unstable, there was no elevation or 
depression of the surface contour of the scar on palpation, and 
the scar was superficial and not deep.  There also was no 
inflammation, edema, or keloid formation.  One of the scars was 
white compared to other areas of the skin.  However, there were 
no areas on induration and inflexibility of the skin in the area 
of the scars, nor was there was any limitation or motion of 
function caused by the scars.  As such, a rating higher than 
noncompensable is not warranted.

During the pendency of this appeal, the criteria for rating skin 
disabilities were revised again, effective October 23, 2008.  The 
Board notes that those amendments only apply to applications for 
benefits received on or after October 23, 2008.  73 Fed. Reg. 54, 
708 (Sept. 23, 2008).  The Veteran's claim for increase was 
received long before that date.  While the Veteran can request a 
review under these new clarified criteria, the Veteran has not 
requested such a review.

In sum, the Veteran's scars of the arms and legs warrant the 
currently assigned noncompensble rating for the entire appeal 
period.  

		C.  Dermatitis of the Left Ankle

The Veteran's dermatitis of the left ankle is rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7817, 
exfoliative dermatitis.

Under that code, a noncompensable rating is warranted for any 
extent of involvement of the skin, and no more than topical 
therapy required during the past 12-month period.  A 10 percent 
rating is warranted for any extent of involvement of the skin and 
systemic therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light treatments), or 
electron beam therapy required for a total duration of less than 
six weeks during the past 12-month period.  A 30 percent rating 
is warranted for any extent of involvement of the skin, and:  
systemic therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA or UVB treatments, or electron 
beam therapy required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  A 60 
percent rating is warranted for exfoliative dermatitis with 
generalized involvement of the skin without systemic 
manifestations that required constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA or UVB treatments, or electron 
beam therapy during the past 12-month period.  A 100 percent 
rating is warranted for exfoliative dermatitis with generalized 
involvement of the skin, plus systemic manifestations (such as 
fever, weight loss, and hypoproteinemia) that required constant 
or near-constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7817.

Another possibly applicable code is 38 C.F.R. § 4.118, Diagnostic 
Code 7806, which provides that dermatitis or eczema covering at 
least 5 percent, but less than 20 percent, of the entire body; 
affecting at least 5 percent, but less than 20 percent, of 
exposed areas; or requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month period 
warrants a 10 percent evaluation.  Dermatitis or eczema covering 
20 to 40 percent of the entire body, affecting 20 to 40 percent 
of exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent evaluation.  A 60 
percent evaluation is warranted if the dermatitis or eczema 
covers more than 40 percent of the entire body, more than 40 
percent of exposed areas are affected, or if constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The 
Board notes that it is permissible to rate under a closely 
related disease or injury in which not only the function 
affected, but the anatomical localization and symptomatology, are 
closely analogous.  38 C.F.R. § 4.20.

The medical evidence reflects that in August 2003 the Veteran was 
followed for stasis dermatitis at the VA dermatology clinic.  On 
examination the lower extremities were indurated, with 
erythematous plaques over the medial and lateral maleolus.  There 
was multiple keratotic crusting over the medial malleolus.  There 
was a 10mm ulcer with minimal inflammation over the lateral 
malleolus.  The assessment was stasis dermatitis with small ulcer 
formation.  

A January 2004 treatment record notes that the Veteran had two 
left leg ulcers.  The Veteran stated that they started as scabs 
and now appear as punched out lesions on the lateral and medial 
aspect of the left leg.  The wounds have purulent exudate with no 
odor.  

A March 2004 VA progress note indicates that ulcers on the left 
lower leg have scabbed over.  The area is very painful to touch.  
Attempt was made to debride the scab, but it was too painful.  
Polysporin was applied.  

A July 2004 VA clinic note indicates a diagnosis of left lower 
extremity stasis ulcers.  It was noted that there was slow 
improvement since December 2003 and currently no active 
ulcerations.  

A January 2006 VA examination report notes that there were no 
active ulcers on either leg or ankle.  

An April 2008 VA examination report notes that the Veteran uses 
hydrocortisone cream with resolution of symptoms for his 
dermatitis.  On examination there was a dry, whitish, scaly skin, 
without evidence of infection or loss of tissue.  Adjacent to the 
skin condition, there was evidence of hemosiderin deposits and 
stasis varicosities that are unrelated.  The examiner stated that 
zero percent of exposed areas are affected and the percentage of 
the entire body is less than one percent.  There is no evidence 
of inflammation.  The assessment was stasis dermatitis of the 
medial and lateral malleolus of the left ankle requiring topical 
treatment, without functional impairment.  

The record reflects that the Veteran's dermatitis comes and goes 
(as medical records indicate that no active ulcers were present).  
More importantly, medical records indicate that the Veteran has 
never been required to use anything except topical medication.  
There is absolutely no evidence of the use of corticosteroids, 
immunosuppressive retinoids, PUVA, UVB or electron beam therapy 
for any duration of time whatsoever.  As such, a higher rating 
under Diagnostic Code 7817 is not warranted.  

With respect to whether the Veteran could receive a higher rating 
under Diagnostic Code 7806, the Board finds that he cannot.  In 
this regard, the evidence reflects that the exposed area affected 
is zero percent and the percentage of the entire body affected is 
less than one percent.  This falls squarely in the noncompensable 
category under Diagnostic Code 7806.  At no time has he ever met 
the percentage requirements for a higher 10 percent rating under 
this code.  

The Board has also considered whether the Veteran could receive a 
higher rating under any other diagnostic code but has found none.  
As such, the disability is properly rated as noncompensable for 
the entire appeal period.  Hart, supra. 

		D.  PTSD

Service connection for PTSD was granted in a May 2005 rating 
decision.  A 10 percent rating was assigned, effective December 
8, 2004.  Thereafter, in a December 2006 rating decision, a 50 
percent rating was assigned, effective June 15, 2006.  In sum, 
for the period from December 8, 2004 to June 14, 2006, the 
Veteran's PTSD is rated as 10 percent disabling and for the 
period beginning on June 15, 2006, it is rated as 50 percent 
disabling.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 10 percent rating is warranted for 
occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or: 
symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  

One factor to be considered is the GAF score which is a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  
A GAF Score of 11 to 20 indicates that there is some danger of 
hurting oneself or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement), or 
an occasional failure to maintain minimal personal hygiene, or 
gross impairment in communication.  A GAF score of 21 to 30 
indicates that behavior is considerably influenced by delusions 
or hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends).  A GAF Score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech at 
times illogical, obscure, or irrelevant), or where there is major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A GAF 
of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
few friends, unable to keep a job).  A GAF of 51 to 60 indicates 
moderate symptoms (e.g., flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 indicates 
some mild symptomatology (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or social functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  
Accordingly, GAF scores do not automatically equate to any 
particular percentage in the Rating Schedule.  Rather, they are 
but one factor to be considered in conjunction with all the other 
evidence of record.  

The medical evidence of record includes a May 2005 VA examination 
report notes that the Veteran endorsed some distress at reminders 
of Vietnam.  He reported dreams that wake him in the middle of 
the night.  These have increased in the last few years.  His 
description of symptoms is somewhat vague.  He reported chronic 
sleep disturbance, hypervigilance and startle reactions.  He 
indicated that his roommate has observed him talking Vietnamese 
in his sleep, which the Veteran notes is odd, as he does not know 
the language.  He denied anger or irritability and stated that he 
is a pretty mellow and easy going guy.  He endorsed some 
avoidance and stated that he keeps himself distracted by playing 
on the computer.  The examiner opined that the Veteran suffers 
from significant numbing.

Mental status examination revealed that the Veteran's affect was 
euthymic and slightly constricted.  He was marginally but 
adequately groomed.  His mood was noted to be variable; but, 
currently he stated that he is doing reasonably well.  He denied 
significant depressive episodes.  His thought process was logical 
with no evidence of thought disorder.  He was not particularly 
forthcoming with spontaneous material.  He reported occasionally 
seeing shadows or the sensation of other things moving in the 
corner of his eye.  The examiner stated that this suggests 
perceptual disturbances that may be related to chronic alcohol 
use.  He denied formal hallucinations and there was no evidence 
of paranoid or other delusions on examination.  He denied 
suicidal and homicidal ideation.  His cognition was noted to be 
grossly intact.  His insight was noted to be poor and his 
judgment is fair.  The Veteran's GAF score was noted to be 45.  

The examiner stated that the Veteran has relatively limited and 
mild symptoms of PTSD.  It was noted that there was relatively 
little significant distress evident on examination; however, full 
assessment is complicated because of the Veteran's blunted and 
avoidant  style.  The Veteran described chronic arousal symptoms 
and is generally avoidant and numb.  He has lived a fairly 
marginal existence for many years, having been unemployed for ten 
years, having never married, and not having sustained an intimate 
relationship in the last nearly 20 years.  The examiner felt that 
it was reasonably likely that alcohol dependence, as well as 
characterologic factors, account for a significant portion of the 
Veteran's disability.  It is possible that the Veteran is under 
representing the extent to which his military experiences are 
important to his condition.

A February 2006 VA mental health progress note indicates that the 
Veteran sleeps well three nights a week when he takes Ambien.  
Otherwise he has frequent awakening at night.  Overall he was 
noted to be doing well.  It was also noted that he had not had 
any alcohol since Christmas.

A July 2006 VA mental health treatment record notes that the 
Veteran's roommate and friend of 18 years died.  The Veteran has 
no psychotic signs or symptoms.  He also has no suicidal or 
homicidal ideation.  The Veteran's GAF score was noted to be 49.  

A September 2006 VA examination report notes that the Veteran's 
symptoms were similar to his previous examination; however, his 
depression and drinking have been somewhat more severe.  He 
continues to have distressing dreams which involve war-related 
material.  He avoids watching news reports on the war in Iraq and 
conversations with others about Vietnam.  He was noted to be 
quite emotionally detached from others.  He had restricted range 
of affect, which indicated his emotional numbing.  He continued 
to report chronic sleep disturbance.  He is up at 5:00a.m. almost 
every morning despite his desire to continue sleeping.  He 
reported instances of irritability.  However, this has typically 
been during times when he was drinking alcohol.  He also reported 
hypervigilance and exaggerated startle response.  

The Veteran reported that he moved out of his home where he was 
living with his roommate for a number of years prior to his 
roommate's death.  He was homeless for about one month and for 
the past three months he has been living with another individual 
who has significant mental health problems.  He is not satisfied 
with this living arrangement and has been actively looking for 
senior housing in local towns.  He has not worked for a number of 
years.  He spends almost all of his time in his home or at the 
bar with his buddy.  He speaks to his mother about once a month 
just so she knows he is not on the street.  Otherwise, he 
reported a few other social interactions.  He reported some 
interest in fishing and other leisure activities but no means to 
participate in such activities.  He reported no difficulties with 
activities of daily living.

On mental status examination, he was casually dressed and his 
grooming was somewhat poor.  He was somewhat unshaven and his 
hair was long and unkempt.  His mood and affect were dysphoric.  
He denied suicidal or homicidal ideation.  His thought process 
was logical and goal-directed.  He stated that he continued to 
experience brief flashes and shadows out of the corner of his 
eyes at time.  No other perceptual disturbance was noted upon 
examination.  His insight and judgment were deemed fair.  The 
examiner stated that the Veteran's current GAF was 44.  The 
highest the Veteran's GAF has been in the past year was 45 to 50.

The examiner opined that the Veteran's description of his PTSD 
symptoms is rather vague and relatively mild in severity.  
However, the examiner noted that the Veteran has a long history 
of avoidance which has clearly affected his ability to develop a 
social support network and has likely impacted his ability to 
find and sustain gainful employment.  

A September 2007 VA treatment record notes that the Veteran was 
homeless but was admitted to outpatient alcohol detoxification.  
He was noted to be compliant with medication and treatment 
recommendation.  He reported a history of depression, poor sleep, 
crying spells, anhedonia, and low energy.  He denied those 
symptoms currently.  He also denied suicidal or homicidal 
ideation, perceptual disturbances (auditory and visual 
hallucinations).  He endorsed hyperarousal, avoidance behavior 
and reexperiencing phenomena.  His GAF score was noted to be 45, 
50, and 55, on three different occasions in September 2007

VA treatment records from January 2008 to August 2009 reveal GAF 
scores of 47 and 48.  They show that the Veteran attained and 
maintained sobriety, was living in his own apartment as of August 
2009.  He was noted to have euthymic mood, difficulty staying 
asleep, anger outbursts, difficulty concentrating and 
hypervigilance.

A September 2009 VA examination report notes that the Veteran was 
a terse and vague historian.  He reported problems with 
disturbing dreams of Vietnam about two or three times a week.  It 
is improved when he takes his sleeping pill, which he reportedly 
does once in a while.  He denied spontaneous daytime intrusive 
thoughts.  He reported avoiding reminders of the Iraq war and 
Vietnam.  He has a long history of emotional and more generalized 
avoidance; however, this appears improved since attaining and 
maintaining sobriety from alcohol.  He reported good hedonic 
tone, engaging in social relationships with people in recovery 
and going on outings.  He reported chronic anger problems, which 
are significantly improved in the last two years, which he 
attributes to Zoloft and sobriety.  He continues to have restless 
sleep and midnight awakening.  He also continued to endorse 
exaggerated startle response, particularly to loud noises.  There 
was some evidence of mild hypervigilance.  He denied significant 
concentration problems.  He remains abstinent from alcohol for 
the past two years and remains actively involved in a recovery 
based program.  He manages activities of daily living 
independently.  

Mental status examination revealed euthymic affect and mood.  
There was no distress evident.  His thought process was logical 
with no evidence of thought disorder.  His thought content was 
concrete.  He denied hallucinations and/or delusions, and there 
was no evidence of such on examination.  He denied suicidal 
and/or homicidal ideation.  His condition was grossly intact and 
his insight and judgment were deemed fair.  His GAF was 60.

The examiner felt that there was significant improvement in the 
Veteran's overall level of psychosocial functioning, attributable 
largely to attained and maintained sobriety.  The Veteran's PTSD 
continues in the mild range and is not vocationally disabling.  
Primary factors interfering with his ability to function 
vocationally include age, cognitive limitations, prior substance 
abuse and unemployment, and multiple medical problems.  His PTSD 
is mild.  

After reviewing the evidence of record, the Board finds that the 
Veteran's PTSD is more appropriately rated as 30 percent 
disabling for the period from December 8, 2004 to June 14, 2006.  
The Board also finds that the Veteran's PTSD does not warrant a 
rating in excess of 50 percent for the period beginning on June 
15, 2006.

In this regard, the Board notes that the medical evidence for the 
first time period (December 8, 2004 to June 14, 2006) reflects 
that the Veteran's PTSD was more severe than accounted for by the 
10 percent rating previously assigned.  Notably, in May 2005, the 
Veteran described chronic arousal symptoms and is generally 
avoidant and numb.  The examiner felt that he has lived a fairly 
marginal existence for many years, having been unemployed for ten 
years, having never married, and not having sustained an intimate 
relationship in the last nearly 20 years.  Although the examiner 
also felt that it was reasonably likely that alcohol dependence, 
as well as characterologic factors, accounted for a significant 
portion of the Veteran's disability, the examiner also thought it 
was possible that the Veteran is under representing the extent to 
which his military experiences are important to his condition.  
His hygiene was borderline, he was depressed, had hypervigilance, 
and chronic sleep impairment.  In sum, his overall disability 
picture more closely represents the 30 percent criteria.  A 
higher, 50 percent rating is not warranted for this time period, 
however.  In this regard, there is no evidence of flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); or impaired judgment; impaired abstract 
thinking.

For the period beginning on June 15, 2006, a rating in excess of 
50 percent is also not warranted.  The evidence for this time 
period shows that the Veteran had a flattened affect, vague 
speech, hypervigilance, and unkempt personal hygiene.  In 
general, his mood and affect were dysphoric.  However, he denied 
suicidal or homicidal ideation, and his thought process was 
logical and goal-directed.  He did not have impaired impulse 
control unless drunk, and more recently he has attained and 
maintained sobriety, which has increased his social contacts.  
His insight and judgment was always been fair.  His GAF scores 
were low, ranging mostly in the 40s during this time period; 
however, the VA examiners consistently attributed the bulk of the 
Veteran's occupational and social impairment to alcoholism.  The 
most recent medical evidence during the time in which the Veteran 
has maintained sobriety, reflect that his GAF scores have risen 
significantly.  Moreover, his PTSD symptoms, according to VA 
examiners, have been considered to be mild.  As such, a higher 70 
percent rating is not warranted for the period beginning on June 
15, 2006.  

In sum, the Veteran's PTSD warrants a 30 percent rating for the 
period from December 8, 2004 to June 14, 2006, and a 50 percent 
rating from June 15, 2006.

		E.  Other Considerations

The Board has considered whether the Veteran's service connected 
disabilities present an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this regard, the Board notes that the 
disabilities have not been shown to objectively interfere 
markedly with employment (i.e., beyond that contemplated in the 
assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, the 
Board finds that the criteria for submission for consideration of 
an extra-schedular rating are not met.

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

	III.  Earlier Effective Date Claim

The Veteran claims that he is entitled to an effective date 
earlier than December 8, 2004 for the assignment of a 50 percent 
rating for his service-connected PTSD.  

By rating decision dated in May 2005, the RO granted service 
connection for PTSD and assigned a 10 percent rating, effective 
December 8, 2004.  The Veteran was notified of this decision by 
letter dated in May 2005.  The Veteran filed a timely notice of 
disagreement with respect to the 10 percent rating.  A statement 
of the case was issued on the assigned rating, but the Veteran 
did not perfect an appeal with respect to this decision.  

Thereafter, the Veteran filed a claim for an increased rating for 
this disability on June 15, 2006.  By rating decision dated in 
December 2006, the RO granted a 50 percent rating for PTSD, 
effective June 15, 2006.  The Veteran filed a timely notice of 
disagreement and in September 2007, the RO issued a statement of 
the case on the effective date issue.  No substantive appeal was 
received.  Notably, the Veteran's notice of disagreement argues 
that his alcoholism is a part of his PTSD and symptoms from such, 
combines to warrant a higher rating for PTSD.

The date of receipt of the claim for increase, for effective date 
purposes, is June 15, 2006, the date the informal claim for an 
increased rating was received by the RO.  The Veteran contends 
that the effective date of the 50 percent rating should be the 
date that service connection was granted for PTSD, namely 
December 8, 2004.  

The Board notes that there is no medical evidence pertaining to 
the PTSD in the one year period prior to the claim for increase 
which could be construed as a formal or informal claim for 
increase.  Therefore, the Board believes that the RO correctly 
determined that it was factually ascertainable that the increase 
in disability occurred on June 15, 2006.  There is no evidential 
basis for concluding that it was factually ascertainable at an 
earlier time in the one-year period prior to the date of the 
receipt of the claim that the increase in disability had 
occurred.  In this regard, there is a May 2005 VA psychiatric 
examination report.  This report notes that the Veteran was 
significantly better during the day, his affect was euthymic, and 
that he denied significant depressive episodes.  The May 2005 VA 
examiner opined that the Veteran's symptoms were mild, and that 
it was reasonably likely that alcohol dependence and 
characterologic factors accounted for a significant portion of 
the Veteran's occupational and social impairment.  This 
symptomatology does not warrant a 50 percent rating under the 
criteria for rating PTSD.  

The Veteran testified that he believes that the effective date 
for the 50 percent rating for the service-connected PTSD should 
be from the date that service connection was granted on December 
8, 2004, because he feels that he has been unable to work for 
many years due to his PTSD.  He did not contend that he filed an 
earlier claim for increase or identify any medical evidence in 
support of his contentions.  

Accordingly, on these facts, June 15, 2006, is the earliest 
possible effective date for the grant of a 50 percent rating for 
PTSD.  The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  On 
these facts, no effective date for the grant of a 50 percent 
rating for PTSD earlier than June 15, 2006, is assignable.  The 
claim must be denied.  




ORDER

Service connection for defective vision/corneal dystrophy is 
denied.

A compensable rating for bilateral hearing loss is denied.

A compensable rating for scars of the arms and legs is denied.

A compensable rating for dermatitis of the left ankle is denied.

A 30 percent rating for PTSD for the period prior to June 15, 
2006, is granted, subject to the criteria governing the payment 
of monetary benefits.

A rating in excess of 50 percent for PTSD beginning on June 15, 
2006, is denied.

An effective date earlier than June 15, 2006 for the assignment 
of a 50 percent rating for PTSD is denied.

REMAND

The Veteran claims that he is entitled to service connection for 
a bilateral leg disability because it was incurred as a result of 
his shrapnel wounds in service.  

The service treatment records show that in January 1969 the 
Veteran was noted to have a history of old right medial 
collateral ligament damage without current problems.  An October 
1969 service treatment record notes that the Veteran suffered 
from a fragment wound to the left knee.  The Veteran complained 
of pain.  The separation examination report notes normal 
examination of the lower extremities and no pertinent complaints 
in the report of medical history for separation purposes.

The Veteran filed a claim in 1970 for shrapnel wounds to the 
lower extremities.  The June 1970 VA examination report reflects 
that the Veteran complained that the area around his old wounds 
ache in damp weather.  The diagnosis was residuals of grenade 
wounds to left and right leg, healed.  Left thigh X-ray was 
normal.  As a result, service connection for scars from such 
wounds was granted in an October 1970 rating decision.

In December 1998 the Veteran filed a claim for service connection 
for "bad legs."  He clarified that it was "possibly arthritis" 
and described that his legs go numb.  

A December 1999 VA examination report notes that the Veteran was 
struck by grenade shrapnel in both thighs and the left forearm 
during combat in Vietnam.  He currently complained of stiffness 
of both knees.  X-rays revealed minimal degenerative joint 
disease of the knees and hips.

An October 2003 VA treatment record indicates that the Veteran 
still has metal fragments in both legs.  

The report of an April 2005 VA examination notes that the Veteran 
had shrapnel injury to the right and left thigh area during 
service.  He had no associated fractures.  He stated that since 
his discharge from service, and worsening in the last several 
years, he has had chronic but intermittent problems with his left 
side.  The diagnosis was shrapnel injury to the left inner thigh 
with minimal scar formation.  The examiner opined that there is 
no relationship between the history of shrapnel injury to the 
left inner thigh and the Veteran's intermittent complaints of 
pain in the left knee, hip, and lower leg.  No explanation was 
given.

An April 2008 VA examination report notes that the Veteran has a 
history of shrapnel injuries in 1969 to the lower extremities, 
right worse than left.  The Veteran denied any knee pain.  There 
was no locking, fatigability, or lack of endurance.  It does not 
affect his activities of daily living.  There is no treatment and 
no flare-ups.  There is no surgery, crutches, brace, cane, or 
corrective shoes.  There was no evidence of inflammatory 
arthritis.  The knees exhibited palpable crepitus.  There were no 
current symptoms of the knees, no loss of muscle function, and 
the Veteran moved independently and is unlimited by pain, 
fatigability, or weakness.  Flexion was from zero to 140 
bilaterally without pain.  There was no soft tissue abnormality.  
X-rays were not indicated.  The assessment was shrapnel injuries 
to the lower legs with residuals of scars without functional 
limitations.

The Board finds that further development must be accomplished 
before this claim can be adjudicated on the merits.  In this 
regard, the Board notes that the Veteran filed a claim in 1970, 
within a year after service, stating that he had leg problems due 
to his shrapnel wounds.  Specifically, he stated that his legs go 
numb.  Furthermore, at the December 1999 VA examination, X-ray 
studies revealed mild degenerative joint disease.  However, at 
subsequent VA examinations, no X-ray studies were completed 
because the examiners felt that they were not indicated.  
Importantly, the Board points out that the April 2005 VA medical 
opinion against the claim does not contain any rationale, and 
addresses neither the diagnosis of degenerative joint disease in 
1999 nor the Veteran's leg complaints shortly after service.  
Moreover, the most recent April 2008 VA examination report notes 
that X-ray studies were not indicated.  The Board disagrees, 
finding that because degenerative joint disease was found in 
December 1999, new X-ray studies should be completed.  The April 
2008 VA examiner also did not provide the necessary opinion 
regarding the likely etiology of the diagnosis provided in the 
report.  As such, a new VA examination is warranted.

Therefore, the AOJ did not accomplish the objectives set forth in 
the April 2008 Board remand.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 
268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic/neurologic VA examination, with 
a VA physician who has not previously 
examined the Veteran, for the purpose of 
determining the nature and etiology of any 
currently present bilateral leg disorder.  
All indicated studies, to include X-ray 
studies of the lower extremities, and tests 
should be accomplished, and all clinical 
findings should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each currently 
present leg disability as to whether it is 
at least as likely as not (ie., a 50 
percent or better probability) that the 
disability is etiologically related to 
service.  Attention is directed to the 
October 1969 service treatment record 
showing complaints of left knee pain, the 
June 1970 VA examination report showing leg 
complaints, and the December 1999 X-ray 
studies showing degenerative joint disease.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the claims file to 
the Board for further appellate 
consideration of the claim.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


